By the Court:
The action was commenced to recover damages under the provisions of the Act of March 27th, 1868, to provide for compensating parties whose property may be destroyed in consequence of mobs or riots. The Court sustained a demurrer to the complaint upon the ground that it was not alleged therein that the claim for damages had been presented to the Board of Supervisors and disallowed.
We think the ruling of the Court in this respect was erroneous. The Act does not require in express terms that claims made thereunder for damages shall be presented to the Board, but on the contrary it requires that an action to recover for any loss or injury sustained from a mob or riot within four years next preceding the 1st day of January, 1868, shall be commenced within six months from and after the approval of the Act, and that all other actions thereunder shall be commenced within one year from and after the loss or injury is sustained. It is impossible to believe that the Legislature meant to require those claims to be presented for allowance, since by the terms of the law said to *92require such presentation one full year is allowed therefor, and three months after disallowance in which to bring suit.
In our opinion the Act has created a new right and provided a new remedy therefor, which is complete in itself and does not require presentation to the Board. (Reed v. Omnibus R. R. Co., 33 Cal. 212.)
The judgment is reversed and cause remanded, with directions to the Court below to overrule the demurrer.